Citation Nr: 1408883	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-30 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and friends



ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for the Veteran's back claim.  The Board points out however that as this claim was previously denied in May 1975, it would be more properly characterized as a new and material claim.  A videoconference hearing was held before the undersigned Acting Veterans Law Judge at the RO in March 2011.

Both the Veteran's physical and virtual file have been reviewed in adjudication of this claim.

The issue of service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim of service connection for a back disability was previously denied in an unappealed rating decision dated May 1975.

2. The evidence received since that rating decision is new evidence that relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The May 1975 rating decision which denied entitlement to service connection for arthritis of the back is final.  38 U.S.C. § 4005 (c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974).  

2. Evidence received since the final determination denying the Veteran's claim of entitlement to service connection for a back disability is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).







Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim. The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the  course of this appeal.  See 73 Fed. Reg. 23353  (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

In light of the fact that this claim is being reopened and remanded, the Board finds that any further discussion of whether the VCAA requirements have been met in this case, at this point, would be moot.


Analysis

The Veteran claims entitlement to service connection for a back disability as secondary to service, specifically as secondary to an accident which occurred in service during which he fell off a small hill.  Based on the recent hearing testimony of two witnesses establishing continuity of symptomatology, the Board will reopen this new and material claim and remand the reopened claim for further development.

The Veteran's claim of entitlement to service connection for a back disability was previously finally decided in a May 1975 RO decision.  The Veteran's claim was denied at that time, despite the fact that there was some evidence in the record showing a back injury in service, because the Veteran failed to report for an examination.  The RO sent notice of this decision to the Veteran at his last address of record.  The Veteran did not appeal this decision.  Therefore, it is final.  38 U.S.C. § 4005 (c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Taking into account all evidence of record, the Board finds that new and material evidence has been submitted sufficient to reopen this claims.  In this regard, the Board finds probative the testimony of two witnesses at his hearing before the undersigned Acting Veterans Law Judge in March 2011.  These two witnesses both indicated that they had known the Veteran prior to service, and seen him again within a year after service, and recalled him having problems with his back shortly after service, and until the present time.  As noted above, for the purposes of reopening a claim, this evidence is presumed to be credible, and shows evidence of continuity of symptomatology from service to the present.  As such, the Board finds this evidence to be both new and material, and this claim should therefore be reopened. 


ORDER

New and material evidence has been submitted; the Veteran's claim of entitlement to service connection for a back disability is reopened.


REMAND

Now that this claim is being reopened, the Board finds that further development is warranted.  Specifically, the Board notes that the evidence of record shows a back injury in service.  The Veteran was seen in March 1974 with complaints of low back pain after falling off a hill.  Although his October 1974 report of separation shows no evidence of a back injury, and there is evidence of post service back injuries, the testimony from the Veteran's witnesses at his March 2011 hearing demonstrates some evidence of continuity of symptomatology since service.  As such, the Board finds that the Veteran is entitled to a VA examination, to determine whether the Veteran's current back complaints are related to his in service injury.

In addition, the Board notes that it is somewhat unclear from the record as to whether there might be any outstanding VA or private medical treatment records that have yet to be associated.  On remand, efforts should be made to associate all relevant available medical records with the Veteran's claims file.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issue on appeal, to include the names/addresses of any health care providers who have treated the Veteran since 2011 for his back.  After obtaining any required releases, efforts should be made to include all identified records with the Veteran's claims file. 

2.  After the above development has been completed, schedule the Veteran for a VA examination for his back.  The examiner should identify any back disability diagnosed.  For any diagnosis of the back, the examiner should offer an opinion as to whether it is as least as likely as not related to service, and specifically whether any such disability is at least as likely as not related to his in service March 1974 fall.  In proving the opinion, the examiner should also comment on the Veteran's post service back injuries, to include a 2000 back injury while rafting, a 2004 injury while lifting a transmission, and a 2006 on the job injury.  All opinions offered should be provided with adequate reasons and bases.

3.  After any further development deemed warranted, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


